Citation Nr: 1617270	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  06-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.  

2. Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to October 1971 and from August 1972 to April 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in August 2010.  The RO issued a statement of the case (SOC) in July 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in August 2012.  

In December 2013 the Board remanded the appeal for a Board videoconference hearing.  In April 2014 a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In July 2014 the Board remanded the appeal for additional development, to include scheduling a VA examination, and obtaining outstanding treatment records.  The Veteran was afforded a VA examination in September 2015 and treatment records were obtained.  A SSOC was issued in November 2015.  The December 2013 and July 2014 requested development was completed, and the case has now been returned to the Board for further appellate action. 

There was additional evidence added to the record after the issuance of the November 2015 supplemental statement of the case.  The included evidence showed the continued presence and treatment for the same level back disability.  Thus, the Board finds that this additional evidence is not pertinent (i.e., cumulative and redundant) such that solicitation of a waiver is necessary as set forth in 38 C.F.R. § 20.1304(c). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

In the prior July 2014 Remand, the Board recognized that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), however, the Court distinguished the instant case from Rice and recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  The Board noted that although the Veteran alleged at his April 2014 video conference hearing that he was unable to work due to his lumbar spine disability, the record reflected that during the course of the current appeal, the issue of entitlement to a TDIU was in the development stage and adjudication of the issue was noted in a May 2013 rating decision (streamlined notice) as being forthcoming in a separate decision.  Given the foregoing, the Board found that no action on the part of the Board was necessary at that time.  The record reflects that no subsequent adjudication has occurred.  This matter is REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1. The more probative evidence does not demonstrate that the Veteran's cervical spine disability manifested during or as a result of active military service, or within one year thereafter.     

2.  The Veteran's lumbar spine degenerative disease was manifested by flexion of the thoracolumbar spine greater than 30 degrees and less than 60 degrees, but not 30 degrees or less of flexion or any ankylosis of the spine.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability  have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The criteria for a disability rating in excess of 20 percent for the lumbar spine degenerative disease are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R §3.159(b)(2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the November 2009 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The November 2009 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements, and those of his peers, in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

Also, the Veteran was afforded VA examinations in January 2010 and September 2015.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the claimed disabilities.  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability. It is thus clear that the examiners had the information required to properly consider the Board's inquiries. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor his representative has asserted that the January 2010 and September 2015  examinations were inadequate.

The Board notes that the case was remanded in December 2013.  The Board's December 2013 remand directed that the Veteran be scheduled for a Board videoconference hearing.  A hearing was held in April 2014.  The Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2014 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's lumbar spine and cervical spine symptoms and allegations were supplied.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board notes that the case was remanded in July 2014.  The Board's July 2014 remand directed that the Veteran provide the names and approximate dates of treatment of all VA and non-VA providers who have treated him for a cervical spine disability and a lumbar spine disability, that all outstanding records be obtained, and that the Veteran be afforded a VA examination to determine the nature of his lumbar spine disability, and an opinion, or new examination if necessary, be ordered to determine the nature and etiology of his cervical spine disability.  Treatment records were obtained, and the Veteran was afforded a VA examination for both the cervical and lumbar spine in September 2015.  A SSOC was issued in November 2015.  Accordingly, the requirements of the July 2014, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Cervical Spine Disability

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

B. Facts and Analysis 

The Veteran alleges that his current cervical spine disability is related to his time in service.   

Service treatment records reveal that in December 1972, the Veteran was noted as having twisted his back which resulted in low back and mid back spasms.  There is no mention in the December 1972 entry of a cervical strain.  In an October 1973 entry, the Veteran was noted as having strained his back, and there is a reference made to C5 and C6.  An entry from November 1975, notes the Veteran had onset of acute cervical spine pain while turning his upper torso sideways, and he was diagnosed with a cervical strain.  A record from November 1976, indicates the Veteran reported a long history of lower back pain.  In a January 1977 record, the Veteran was noted as having musculoskeletal low back pain.  According to the Medical Board Evaluation (MBE), the Veteran had paraspinous spasms over the lower aspect of the back.  In the MBE addendum, the Veteran was diagnosed with musculoskeletal low back pain, and the treatment modalities were lumbosacral support corset, anti-inflammatory agents, muscle relaxants, and periods of bedrest.  In a February 1977 physical evaluation board proceeding, the Veteran was diagnosed with musculoskeletal low back pain, chronic prostatitis, and neurosensory hearing loss.  At the MBE, the Veteran complained of constant low back pain with spasms, which were intermittent and radiated to the base of the neck and into the calves.  At the April 1977 examination, the Veteran reported low back pain, and made no mention of his cervical spine.  According to the October 1978 Veteran's report of periodic physical examination, the Veteran was diagnosed with having musculoskeletal low back pain and chronic prostatitis.   The Veteran's back symptoms were noted as centering in the lumbosacral region, which spread at times to the intrascapular region.   

Social Security records reveal the Veteran was approved for Supplemental Security Income benefits in June 2011.  The basis for the determination was the primary diagnosis of back disorder, and the secondary diagnosis was osteoarthritis.  In a report of contact from September 2011, the Veteran's wife was reported as assisting the Veteran with his activities of daily living.  The Veteran reported cervical and lumbar spine pain.  He reported using a TENS unit on a daily basis to assist with his low back pain.  The Veteran reported he stopped working in December 2010 as a result of his physical ailments, to include back and neck pain, insomnia, prostatitis, high blood pressure, high cholesterol and tumors in his spinal column.  According to the August 2011 medical evaluation report, the Veteran was diagnosed with severe neck and lumbar pain from degenerative disc disease.  

VA treatment records from the Gainesville VAMC were reviewed, and document a history of treatment for his cervical spine disability.  In a January 2008 VA treatment record, the Veteran was noted as suffering from chronic neck pain, likely of myofascial nature.  The Veteran referenced his fall while in service, which led to neck and back pain.  The Veteran had full active and passive cervical spine range of motion, with some discomfort on rotation bilaterally.   A CT of the cervical spine revealed degenerative disc disease at C5-6.  In March 2010 the Veteran was seen for a follow up visit at the Gainesville VAMC.  The Veteran had tenderness to palpation of the cervical paraspinals and upper trapezius.  The examiner recommended the Veteran undergo cervical myofascial release and mobilization as a form of therapy.  At an October 2013 treatment visit, the Veteran was noted as having hypoesthesia to pinprick in the right C5 and C6 dermatomes.  In June 2014, the Veteran had a MRI of his spine.  There were findings of degenerative changes of the cervical spine. 

In January 2010 the Veteran underwent a VA examination at the Gainesville VAMC.  The Veteran complained of cervical spine pain and stiffness.  His cervical spine range of motion was 45 degrees flexion, 30 degrees extension, 35 degrees left and right lateral flexion, 55 degrees of left lateral rotation with pain noted at 55 degrees, and right lateral rotation of 55 degrees with no pain noted.  Following repetitive motion testing, his range of motion was 35 degrees flexion with pain noted at 35, 25 degrees extension with no pain noted, 25 degrees left and right lateral flexion with no pain noted, 50 degrees of left lateral rotation with pain noted at 50 degrees, and right lateral rotation of 50 degrees with no pain noted.  The examiner concluded the Veteran's cervical spine degenerative disc disease is less likely as not caused by or a result of his service.  The rationale provided was that although the Veteran was evaluated for cervical strain during service, the service treatment records are silent for degenerative disc disease at the cervical spine.   

In September 2015 the Veteran was afforded a VA examination at the Gainesville VAMC.  The Veteran reported having neck problems which began in service, and resolved until about 2005.  The Veteran reported pain in the lower neck going into his upper trapezius region.  The Veteran has no flare-ups of the cervical spine.  His range of motion of the cervical spine was 35 degrees flexion, 35 degrees extension, 40 degrees left lateral flexion, 35 degrees right lateral flexion, 30 degrees left rotation, and 30 degrees right rotation.  The Veteran had marked difficulty turning his head to look sideways.  The Veteran had pain with right and left lateral flexion, and right and left lateral rotation. There was evidence of mild tenderness of the lower cervical paraspinals bilaterally, consistent with degenerative disc disease/ degenerative joint disease of the cervical spine.  Following repetitive use testing, there was no change in range of motion.  Pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time due to pain, however the examiner was not able to describe the limitations in terms of range of motion as the Veteran was not being evaluated following repetitive use over time.  The Veteran had tenderness, and guarding, neither of which resulted in abnormal gait or abnormal spine contour.  The Veteran did not have any muscle spasms.  Sensory examination was normal, and there was no evidence of radiculopathy, ankylosis, other neurologic abnormalities or intervertebral disc syndrome.  Diagnostic testing revealed arthritis.  The VA examiner reviewed the Veteran's service and post-service treatment records, citing specifically entries from the Veteran's MEB, and VAMC treatment records from January 2008, March 2010,  October 2013 and January 2014.  The examiner concluded the Veteran's cervical spine condition is not caused by or a result of active duty, to include the transient cervical strain cited during service.  The examiner went on to state that the Veteran's cervical strain in service did not make the Veteran more susceptible to degenerative cervical spine disease.  The rationale provided is that based on review of the medical records, medical literature and the examiner's experience, the  Veteran's neck strain in 1973 and 1975 were limited episodes which resolved. There is no evidence of a chronic neck strain condition during service, or for many years following separation.  The examiner noted that a cervical strain is a muscular condition that resolves quickly, just as it did during service, and does not cause, or have anything to do with degenerative spine disease.  The examiner went on to state that the diagnosis of degenerative cervical spine disease in 2007 is most likely age related.  

The Board finds the January 2010 and September 2015 VA examiner reports to be highly probative to the question at hand.  The VA examiners provided adequate support for the determination that the Veteran's cervical spine disability was not present until after active duty service, and is not etiologically related to service.  The January 2010 and September 2015 conclusions were based on an evaluation of the Veteran and questioning, and a review of the Veteran's claims folder.  In particular it is clear that the September 2015 VA examiner took into consideration all relevant factors prior to rendering a conclusion that the Veteran's in service cervical strain was transient in nature, and not related to his current diagnosis of cervical spine degenerative disease.  Thus, the Board finds the unfavorable opinion dispositive of the nexus question presented in this case.  In so finding, the Board is cognizant that the Veteran has also provided an opinion through his claim that his neck disability is related to his in-service neck complaints.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process affecting the Veteran's cervical spine is etiologically related to neck problems, including a strain experienced in service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed neck disability is in any way related to his military service.

In regards to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's degenerative joint disease is properly afforded such consideration, as arthritis is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  At the September 2014 Video Conference hearing, the Veteran testified that he has suffered from a cervical spine condition since his time in service.  It appears at the September 2015 VA examination that the Veteran clarified that he had neck problems in service but they resolved until 2005.  The statements the Veteran made at the VA examination are consistent with the service treatment records and post-service treatment records.  In any event, the Board finds that any relationship between the current neck disability and symptoms of neck problems experienced over the years must be established by medical evidence because a disease process affecting the spine may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the probative medical opinion evidence shows that no such relationship exists.  In so finding, the Board also notes that there is no credible evidence of record that the Veteran's neck disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran's current neck disability did not manifest until several years after service.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Lumbar Spine Disability

A.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58   (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).   In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran contends that he is entitled to a higher disability rating for his lumbar spine disability.   

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2015).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

B. Facts and Analysis 

The Veteran claims that he is entitled to a disability evaluation in excess of 20 percent for his service-connected lumbar spine disability.

At the September 2014 Video Conference hearing, the Veteran testified that his back condition warrants a higher rating evaluation.  The Veteran testified that he takes pain medication to treat his pain, and when doing so is unable to drive due to side effects.  

In an August 2011 statement, from the Veteran's spouse, she reported witnessing the Veteran's decline in health as a result of his back pain.  She reported having to assist the Veteran in getting dressed, or getting in and out of the car.  In a statement from September 2011, Ms. J. S., submitted a statement attesting that in 2006 the Veteran and his family moved to their neighborhood and he was frequently seen doing yard work, and washing their vehicles, along with other outdoor activities.  Ms. J. S., went on to state that in the two prior years, the Veteran was in noticeable pain and spent most of his time indoors.  In an October 2011 statement from Ms. S. H., she reported observing the Veteran in states of pain, and his inability to enjoy life as he once was able to.  In an August 2011 statement, the Veteran reported daily back pain.  In a July 2014 statement, the Veteran stated that he believed his spine condition warrants a 100 percent rating.  The Veteran reported he has received spinal blocks at the Gainesville pain clinic, and his desire to stop using his prescribed pain killers.  He reported pain as being at a 8 or 9 out of 10 on most days, and experiencing muscle spasms.  

VAMC Gainesville treatment records reveal a history of back pain.  In a March 2007 entry, the Veteran was noted as having a normal gait, and he complained of back pain on a daily basis typically 7 to 8 on a scale of 1 to 10.  According to a January 2008 neurosurgery consult, the Veteran's gait was normal with no evidence of antalgia or spasticity, he had full range of motion of his neck, full range of motion of back with no palpable myospasms, and straight leg raises bilaterally.  In addition, at the January 2008 visit it was noted the Veteran had normal muscle tone and strength in all muscle groups with no evidence of atrophy or fasciculation's in any muscle group.  In a July 2009 VAMC entry, the Veteran reported chronic low back pain, that results in difficulty at times sitting up, and getting out of the car.  In an August 2009 entry, the Veteran was noted as being under the impression he had a tumor on his spine.  A new MRI was reviewed which showed the Veteran did not have any tumors on his spine, but instead a broad-based disc bulge at L5-S1.  At a March 2010 visit, the Veteran was seen for his lumbar spine and cervical spine pain, and it was noted that there were findings suggestive of L4 sensory radiculopathy.  There were no signs of lumbar motor radiculopathy.  In July 2010, the Veteran was seen for a follow up appointment and he reported daily back pain.  He had a normal gait and his posture was good.  His lumbar flexion was noted as being limited, and it was recommended that he have epidural steroid injections of his lumbar and cervical spine.  In a May 2014 visit, the Veteran was found to have tender spinous processes at his mid thoracic and lower lumbar spine, with mild scoliosis.  In a record from July 2015, the Veteran was admitted to the hospital for a non-service connected condition, and was noted as having full weight bearing mobility, and as being independent in his activities.  

A VA examination was held at the Gainesville VAMC in January 2010.  The Veteran described his lumbar pain as a hot stabbing pain that radiates.  He reported flare ups between four to five times per month that lasted six to eight hours at a time.  Regarding bowel complaints, he reported constipation as a result of the pain medications he takes.  He had bladder complaints which were deemed related to his prostatitis not his back condition.  The Veteran was able to walk four to five miles prior to feeling fatigued.  He reported being able to stand as long as he needed to, as long as he was able to move around a bit.  He was working at that time as a security consultant.  The Veteran reported difficulty with his activities of daily living and an inability to ride his bicycle due to pain.  The Veteran denied any falls, however he described what he felt was an unsteady gait.  The examiner noted the unsteady gait was not a regular enough finding for the Veteran to give an accurate description.  The Veteran reported incapacitating episodes that last 24 hours at a time, having occurred three times in the prior 12 month period.  On examination, the Veteran's posture and gait were normal.  There was no evidence of tenderness, spasms or weakness. He had no ankylosis of the thoracolumbar spine or cervical spine.  His thoracolumbar spine range of motion testing was 55 degrees flexion with pain noted at the endpoint, 20 degrees extension, 20 degrees left lateral flexion, 15 degrees right lateral flexion, and 30 degrees left and right lateral rotation.  Following repetitive range of motion testing, flexion was to 40 degrees with pain noted at the endpoint, extension remained at 20 degrees with no pain noted, left lateral flexion increased to 30 degrees with no pain, and right lateral flexion increased to 20 degrees with no pain noted, left and right lateral rotation remained 30 degrees but with pain noted at the endpoint.  After repetitive range of motion testing there was no limitation due to painful motion, fatigue, or weakness or incoordination.  As the Veteran was not experiencing a flare-up at that time, the examiner concluded it would be speculative to report limitation during a flare up.   

In September 2015 the Veteran had a VA examination at the Gainesville VAMC.  The Veteran reported pain that radiates up to the neck, and down to his buttocks.  The Veteran denied flare-ups of the thoracolumbar spine.  His range of motion was forward flexion to 60 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  Pain was noted as causing functional loss, which was described as more difficulty bending over.  There was evidence of pain with weight bearing.  There was moderate tenderness to palpation to lumbar paraspinals bilaterally consistent with degenerative joint disease.  Following three repetitions, there was no additional loss of function or range of motion.  There was no evidence of muscle spasms.  The Veteran had localized tenderness and guarding, neither of which resulted in abnormal gait or abnormal spinal contour.  The examiner noted that as the Veteran was not being evaluated after repetitive use over time, it would be speculative to report additional range of motion loss as a result of his pain.  Muscle strength testing was normal.  The Veteran had decreased sensations to light touch in his right and left lower extremities.  There was no evidence of radiculopathy, and the Veteran had negative straight leg raising testing.  There was no evidence of ankylosis.   The Veteran does not have intervertebral disc syndrome.  As it pertained to his ability to work, the examiner noted the Veteran cannot stand or walk long periods of time, or lift items.  The examiner concluded there was no evidence of lumbosacral radiculopathy.  

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  
At no time during the pendency of this claim has there been evidence to suggest that the Veteran suffers such severe limitation due to his functional impairments.  At the January 2010 VA examination, the lowest flexion on exam was found to be 55 degrees, and 40 degrees following repetitive use testing.  At the September 2015 VA examination, the lowest flexion on exam was found to be 60 degrees.  Additionally, there were no ankylosis findings.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  Given the motion found by the VA examiners (including multiple findings of no ankylosis) and VA medical providers, the Board finds that that the Veteran does not have ankylosis of the thoracolumbar spine.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 20 percent rating presently assigned. Id.  

With regard to the Mitchell issues, there were complaints of pain.  Pain is suggested to decrease functional activity with use over a period of time as evidenced by his history of decreased ability to perform his previously enjoyed activities such as bicycling, walking, and ability to get in and out of a car.  The Veteran reported at the January 2010  examination a history of flare-ups, however the examiner concluded that as the Veteran was not experiencing a flare-up at that time, it would be speculative to report limitation during a flare-up.  At the September 2015 VA examination, a negative response was provided when the Veteran was prompted with regard to the occurrence of flare-ups.  At the September 2015 examination, with regard to pain, fatigability, or incoordination limiting his functional ability with repeated use over a period of time, the examiner noted pain was the factor that would cause functional loss.  The September 2015 VA examiner went on to state that as the Veteran was not being evaluated after repetitive use over time, it would be speculative to report additional loss of range of motion.  The examiner's explanation is credible and based on common sense that it is not feasible to anticipate or predict limitation in function or motion, in specific degrees, without resorting to mere speculation.  The examiner clearly explained the reason for speculation and therefore the examination opinion still holds probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination).  A higher rating cannot be based on medical speculation and certainly not lay speculation. 38 C.F.R. § 3.102  (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, there is no persuasive probative evidence that shows that during the Veteran's complained of bouts of flare-ups, he experiences a level of impairment contemplated in a higher rating.

Note (1) of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In the present case, despite subjective reports of radiating pain, the evidence of record does not reveal a diagnosis of lumbar radiculopathy.  At the January 2010 VA examination the Veteran reported constipation that was deemed a result of the pain medication he was taking, and his bladder complaints were noted as being related to his prostatitis not his lumbar spine condition.  It is common knowledge that medications can cause side effects.  The mere presence of constipation does not, however, warrant a separate compensable rating.  See Schedule of Ratings-Digestive System, 38 C.F.R. § 4.114, including Diagnostic Code 7319.  At the January 2010 VA examination, there was no evidence of any neurological symptoms, or bowel or bladder complaints that were related to his lumbar spine disability.  At the September 2015 examination, there was no evidence of radicular pain that was related to his lumbar spine condition.  As such, a separate evaluation for neurological impairment is not warranted.  

Higher evaluations are also available for intervertebral disc syndrome.  According to the VAMC records and the VA examinations, the Veteran does not suffer from intervertebral disc syndrome.  The Board notes that under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  However, in the present case, there is no evidence of bed rest prescribed by a physician.  The Veteran reported severe back pain that required bed rest upon examination in January 2010.  This, however, has not been shown to have been prescribed by a physician.  There is no evidence in the VAMC treatment records, or the examinations, that the Veteran has been prescribed bedrest.  As such, even if he had IVDS, an evaluation due to incapacitating episodes would not be warranted.  The Veteran's belief that his disability is worse than the assigned rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay evidence.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected lumbar spine disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran primarily complains of pain and limitation of motion.  His 20 percent rating contemplates the impairment of function caused by painful and limited motion.  Specifically, the Board notes that the rating criteria for the Veteran's service-connected lumbar spine disability adequately contemplates the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as limitation of motion; functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint; and actually painful, unstable, or malaligned joints due to healed injury. The lumbar spine disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria. Furthermore, the rating criteria broadly evaluate the Veteran's lumbar spine disability based on overall severity, which is not limited in scope to specific symptoms. By definition, any manifestation of this disability that contributes to the severity of that disability is contemplated by the rating criteria. The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Further, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Since the preponderance of the evidence is against the claim, the provision of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Based on the above, the Board finds that a rating in excess of 20 percent is not warranted. 


ORDER

Service connection for a cervical spine disability is denied. 

Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disease is denied.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


